PER CURIAM.
The former husband appeals from both the “Supplemental Final Judgment of Dissolution of Marriage” and the subsequently entered “Judgment for Attorneys’ Fees.” The former was entered by the trial court after it vacated a previously entered “Final Judgment of Dissolution of Marriage” which incorporated the parties’ settlement agreement.
In view of the fact that the record does not support the entry of the Order by the trial court setting aside the initial “Final Judgment of Dissolution of Marriage”, we reverse the said Order and remand this cause with directions to reinstate that judgment. As a consequence thereof, the “Supplemental Final Judgment of Dissolu*809tion of Marriage” and the “Judgment for Attorneys” Fees must also be vacated.
Reversed.